Citation Nr: 0432628	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  03-22 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to disability benefits under the provisions 
of 38 U.S.C.A. § 1151 for hepatitis C claimed to be the 
result of Department of Veterans Affairs (VA) treatment.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1976 to 
March 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied service connection for 
hepatitis C and disability benefits under 38 U.S.C.A. § 1151.  
A Notice of Disagreement was received in January 2003.  A 
Statement of the Case was issued in July 2003.  A timely 
appeal was received in August 2003.  

The issue of entitlement to disability benefits under 
38 U.S.C.A. § 1151 for hepatitis C is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is no evidence showing that the veteran's claimed 
hepatitis C is related to her military service.


CONCLUSION OF LAW

The veteran did not incur hepatitis C as a result of her 
military service.  38 U.S.C.A. §§ 1110, 1154, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307 and 3.309 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

 VA has a duty to assist the veteran in the development of 
facts pertinent to her claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A; 
38 C.F.R. § 3.159(b) and (c).   

The decision of the United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II), held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, that notice on the veteran's claim for 
service connection for hepatitis C was provided in June 2002, 
prior to the December 2002 AOJ decision.  Subsequent notice 
was sent in December 2003.

The Board finds that the veteran has been provided VCAA 
content complying notice and proper subsequent VA process.  
The Pelegrini II Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121.

The above-mentioned letters, in their totality, advised the 
veteran what information and evidence was needed to 
substantiate her service connection claim.  The letters also 
advised her what information and evidence must be submitted 
by her, namely, any additional evidence and argument 
concerning the claimed condition and enough information for 
the RO to request records from the sources identified by the 
veteran.  In this way, she was advised of the need to submit 
any evidence in her possession that pertains to her service 
connection claim.  She was specifically told that it was her 
responsibility to support the claim with appropriate 
evidence.  Finally the letters advised her what information 
and evidence would be obtained by VA, namely records, like 
medical records, employment records, and records from other 
Federal agencies.  The Statement of the Case also notified 
the veteran of the information and evidence needed to 
substantiate the claim for service connection. 

In this case, although the VCAA notice letters that were 
provided to the veteran do not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that she was otherwise fully notified of the need to give to 
VA any evidence pertaining to this claim.  When considering 
the notification letter and the other documents described 
above, as a whole, the Board finds that she was aware that it 
was ultimately her responsibility to give VA any evidence 
pertaining to the claim.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of her claim and to respond to VA notices.  She was given 
ample time to respond to each letter.  

With respect to the VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran's service medical records are in the file.  VA 
outpatient records are in the file for treatment from March 
1990 through March 1999 and May 2001 through October 2002.  
The RO also requested private treatment records identified by 
the veteran.  The VA is only required to make reasonable 
efforts to obtain relevant records that the veteran has 
adequately identified to the VA.  38 U.S.C.A. § 5103A(b)(1).   
The VA, therefore, has made every reasonable effort to obtain 
all records relevant to the veteran's claim for service 
connection.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2004).

The veteran was not provided VA examination in connection 
with this service connection claim.  However, examination is 
not needed because there is no competent evidence that any 
currently diagnosed hepatitis C may be associated with her 
military service.  Her service medical records show no 
pertinent complaints or diagnoses, and no other medical 
records support her service connection claim.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed.Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service).  Since there is no competent evidence 
indicating that a possible nexus, or relationship, exists 
between the claimed hepatitis C and the veteran's military 
service, VA examination is not needed.  38 C.F.R. 
§ 3.159(c)(4)(i)(C).

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran with regard to her claim for service 
connection for hepatitis C.  In the circumstances of this 
case, additional efforts to assist or notify her in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  Therefore, 
she will not be prejudiced as a result of the Board 
proceeding to the merits of the claim.  


II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. § 
3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Hepatitis C 
is not an enumerated chronic disease upon which presumptive 
service connection can be established.  38 C.F.R. § 3.309(a).

The veteran's medical records (both VA and private) include 
hepatitis C among her diagnoses.  The Board notes that the 
appropriate diagnostic testing records are not in the file, 
but, for purposes of analyzing her claim for direct service 
connection, the Board will presume that the appropriate 
diagnostic testing was completed and her diagnosis is 
appropriate.  Such presumption does not affect the analysis 
of the claim for service connection because there is no 
medical evidence relating her current diagnosis of hepatitis 
C to her military service.

A review of the veteran's service medical records, including 
her separation medical examination, does not reveal any 
complaint, diagnosis or treatment for hepatitis during her 
military service.  The earliest medical record in the file 
indicating the veteran has hepatitis C is April 2001.  

With regard to the veteran's exposure to risk factors for 
hepatitis C, she has not claimed that she was exposed to any 
risk factor during her military service, nor do her service 
medical records show exposure to any risk factor.  Risk 
factors for acquisition of hepatitis C include blood 
transfusion before 1992, intravenous drug use, blood exposure 
to skin or mucous membranes, occupational exposure, 
hemodialysis, tattoos or repeated body piercing, or 
intranasal cocaine use.  Rather, the evidence shows that the 
veteran claims that she was exposed to hepatitis C from a 
blood transfusion she received during a kidney operation in 
November 1977.  

No medical opinion has been provided that relates the 
veteran's currently diagnosed hepatitis C with her military 
service.  Without a medical opinion linking the veteran's 
current hepatitis C infection (first diagnosed over 20 years 
after her separation from service) with her military service, 
there is no basis upon which service connection could be 
granted.  There is no indication that any evidence exists 
that would show such an opinion, thus further development is 
not warranted.  Also, since such evidence is lacking, it is 
not necessary to provide the veteran a VA examination.  
38 C.F.R. § 3.159.

After considering all the evidence, the Board finds that 
hepatitis C was not incurred in service. 

ORDER

Entitlement to service connection for hepatitis C is denied.





REMAND

Additional evidentiary development is needed prior to 
appellate disposition of the claim under the provision of 
38 U.S.C.A. § 1151.  Although the additional delay is 
regrettable, it is necessary to ensure that there is a 
complete record upon which to decide the veteran's claim so 
that she is afforded every possible consideration.  

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  

I.  Duty to Notify

VCAA notice in this case did not meaningfully address the 
theory of entitlement under the provisions of 38 U.S.C.A. 
§ 1151 at issue here.  That should be corrected.  

II.  Duty to Assist

The Board believes further development of the veteran's 
§ 1151 claim is needed in order to fully and fairly 
adjudicate this claim.

First, the veteran contends she developed hepatitis C from 
blood products she received during the course of kidney 
surgery at the New York City VA hospital in the late 1970's.  
The claims file contains a VA Form 10-7131, (Exchange of 
Beneficiary Information and Request for Administrative and 
Adjudicative Action), which reflects an admission at the New 
York VA hospital in November 1977 for "Dendritis calculus 
left kidney."  Although the RO was advised the New York VA 
Medical Center had no record of the veteran when inquiry was 
made in the context of a different claim in 1999, the 
response does not reflect the VAMC researched its archived 
and/or inactive patient files for the veteran's treatment 
records.  Since the veteran is claiming that the hepatitis C 
infection is a result of a blood transfusion received during 
treatment at the NYC VAMC, the RO needs to make another 
attempt at obtaining these treatment records.  

Second the Board notes that VA treatment records indicate 
that the veteran underwent a partial hysterectomy.  VA 
treatment records in the file from March 27, 1990 appear to 
indicate that the veteran was admitted to a VA medical 
facility on that date with complaints of abdominal pain in 
the left lower quadrant; impression was a painful uterine 
mass/fibroid.  These treatment records are consistent with a 
statement in an April 1998 VA treatment note that she had a 
hysterectomy approximately nine years before.  Thus, since 
this operation appears to have been prior to 1992, when blood 
screening for hepatitis C became available, it is necessary 
for the RO to obtain these treatment records to determine 
whether the veteran received a blood transfusion because of 
this operation.

Third the Board notes that the veteran has indicated that she 
received treatment for hepatitis C from a private doctor.  
She provided the RO with a medical release and the RO did 
request her medical records from this doctor.  The doctor, 
however, provided only one record for treatment in April 
2001.  It is clear from this treatment record that this 
doctor had treated the veteran prior to April 2001.  It also 
indicates that the doctor was going to order a liver biopsy 
and have the veteran return.  VA treatment notes in June 2001 
and October 2002 indicate that the veteran had a liver biopsy 
by a private doctor.  These medical records may be of 
assistance in deciding the veteran's claim and, therefore, 
should be obtained.

Fourth VA treatment records are in the file for March 1990 to 
March 1999 and May 2001 to October 2002.  The medical records 
prior to March 1999 do not indicate that the veteran was 
diagnosed to have hepatitis C, but the records subsequent to 
May 2001 do.  A June 2001 VA treatment note indicates that 
the veteran had prior treatment for hepatitis C at the VA 
Outpatient Clinic in Dothan, Alabama.  The medical records 
between March 1999 and May 2001 may be of assistance in 
deciding the veteran's claim.  In addition, VA records are 
considered part of the record on appeal since they are within 
VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Therefore, upon remand, the RO should 
request these VA treatment records from the Dothan, Alabama 
Outpatient Clinic or any other VA treatment facility at which 
the veteran received treatment.

Fifth, private records dated in 1998, reflect the veteran had 
kidney surgery in 1987, at the Mary Immaculate Hospital in 
New York.  Attempts to obtain the records of this surgery 
should be made.  

Finally, the VCAA requires that a medical examination be 
conducted when necessary to make a decision on the claim.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (codified at 38 U.S.C.A. § 5103A(d)).  In this case, 
such an examination is needed to confirm the veteran does in 
fact have active chronic hepatitis C, and if so, to obtain a 
medical opinion as to its likely source.  If the examiner's 
opinion is that the source of the hepatitis C is as likely as 
not from a blood transfusion received while undergoing 
treatment at a VA medical facility, then an opinion is needed 
as to whether the veteran's hepatitis C infection was 
proximately caused either by VA fault or by an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151; Additional 
Disability or Death Due to Hospital Care, Medical or Surgical 
Treatment, Examination, Training and Rehabilitation Services, 
or Compensated Work Therapy Program, 60 Fed. Reg. 46,426 
(Aug. 3, 2004) (to be codified at 38 C.F.R. pt. 3).  

The appellant is hereby advised that it is incumbent upon her 
to submit to a VA examination since she is applying for VA 
compensation benefits.  See Dusek v. Derwinski, 2 Vet. App. 
519 (1992).  If she fails to report for a scheduled 
examination, without good cause, her claim will be decided 
based on the evidence of record, which may be insufficient to 
render a favorable decision.  38 C.F.R. § 3.655(a) and (b).

Accordingly, this case is REMANDED for the following:

1.  The RO should provide the veteran with VCAA-
compliant notice of the information and evidence 
necessary to substantiate her claim for disability 
benefits under 38 U.S.C.A. § 1151.  The notice 
should include the instruction that she should 
submit to VA copies of any evidence relevant to 
this claim that she has in her possession.  See 
38 C.F.R. § 3.159(b).

2.  The RO should make another request to the New 
York City VA Medical Center (NYC VAMC) for the 
veteran's treatment records for November 1977 
relating to her kidney treatment.  The RO should 
specifically request that the NYC VAMC search its 
archived and/or inactive patient records and 
document that search.   

3.  The RO should confirm with the veteran the time 
and place of her partial hysterectomy operation.  
If the operation was at a VA medical facility, the 
RO should obtain the records of it.  If the 
operation was at a private medical facility, the RO 
should request that the veteran submit a medical 
release form and, upon receiving the release, 
request these medical records.  The veteran should 
be informed that she could also obtain these 
records herself and submit them to the RO.  All 
efforts to obtain these records, including follow-
up requests, if appropriate, should be fully 
documented.  

4.  The RO should ask the veteran for authorization 
to obtain the records of her kidney surgery at the 
Mary Immaculate Hospital in New York City in 1987, 
and then attempt to obtain the records of that 
surgery.  

5.  The RO should ask the veteran to complete a new 
release form authorizing VA to request copies of 
her treatment records from Dr. Robert P. Albares, 
M.D., for treatment received prior to 2001, as well 
as any other private physician that has treated her 
for hepatitis C.  Then the RO should request all 
the medical records for the entire period of 
treatment for hepatitis C, including records 
related to a liver biopsy performed in either 2001 
or 2002.  The RO should specify that copies of the 
actual treatment records, as opposed to summaries, 
are needed.  The veteran should be informed that 
she could also obtain these records herself and 
submit them to the RO.  All efforts to obtain these 
records, including follow-up requests, if 
appropriate, should be fully documented.  

6.  The RO should obtain the veteran's medical 
records from the VA Outpatient Clinic in Dothan, 
Alabama for treatment for complaints related to 
hepatitis C from March 1999 to May 2001 and October 
2002 to the present.  All efforts to obtain VA 
records should be fully documented, and the VA 
facility should provide a negative response if 
records are not available.

7.  When the above development has been 
accomplished and if the treatment records from the 
1977 and/or 1990 operations have been obtained, the 
veteran should be scheduled for an appropriate VA 
examination to determine the nature, severity and 
etiology of her currently claimed hepatitis C.  The 
claims file should be provided to the examiner for 
review in conjunction with the examination.  The 
examiner should indicate in the report that the 
claims file was reviewed, and provide a complete 
rationale for all conclusions and opinions.

All necessary tests and studies should be conducted 
in order to confirm that the veteran currently has 
active chronic hepatitis C.  If the veteran is 
confirmed to have active chronic hepatitis C, the 
examiner should render an opinion as to whether it 
is at least as likely as not (i.e., at least a 50 
percent probability) that the veteran's current 
hepatitis C infection resulted from VA treatment, 
specifically a blood transfusion.  In conducting 
the examination, the examiner is directed to the 
two operations the veteran apparently has undergone 
at VA, i.e., the 1977 kidney operation and the 1990 
partial hysterectomy, where she may have received a 
blood transfusion.  The examiner should elicit 
information regarding other potential risk factors 
before rendering an opinion, and should be aware of 
a purported kidney surgery at a private hospital in 
1987.  

If the examiner opines that the veteran's current 
hepatitis C infection is as likely as not related 
to VA treatment, then he/she should opine whether 
it is at least as likely as not that the veteran's 
current hepatitis C infection is the result of 
either (1) carelessness, negligence, lack of proper 
skill, error in judgment, or other fault on the 
part of VA, or (2) an event that was not reasonably 
foreseeable, as those concepts are defined in VA 
regulations.   

8.  Then, after ensuring the VA examination report 
is complete, and that any actions needed to ensure 
VA's duty to assist and notice obligations are 
accomplished, the RO should readjudicate the claim.  
If such action does not resolve the claim, a 
supplemental statement of the case should be issued 
to the veteran and her representative.  An 
appropriate period of time should be allowed for 
response.  Thereafter, this claim should be 
returned to this Board for further appellate 
review, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



